Citation Nr: 1446029	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of compensation benefits from July 1975 through August 2008.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to June 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In August 2014, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.


FINDINGS OF FACT

1. In June 1973, the Veteran was honorably discharged from the U.S. Navy and was paid $1501.20 in disability severance pay. 

2. In June 1973, service connection for reactive depression was granted and an initial 30 percent disability rating was assigned.

3. In May 1975, the Houston RO scheduled the Veteran for a VA examination to review the service-connected disability.  The Veteran did not report for the examination and did not request for it to be rescheduled.

4. In a June 1975 letter, the Houston RO informed the Veteran that payments on his service-connected disability had been terminated, unless he indicated a willingness to undergo a VA examination for his disability. 

5. The Veteran's compensation payments were suspended as of July 1, 1975.  After the Veteran did not respond within a year of receiving the letter, his disability payments were discontinued and his claim was determined to have been abandoned. 

6. In November 1983, the Veteran submitted a claim for Compensation or Pension for "physical disabilities."  The Veteran was sent a letter requesting clarification of the nature of the Veteran's illness, disease, or injury in the same month.  The Veteran provided no response to this letter within one year of November 1983.  
 
7. On August 15, 2008, the Veteran filed a claim for service connection for an acquired psychiatric disorder.  


CONCLUSION OF LAW

Restoration of compensation benefits from July 1975 through August 2008 is not warranted.  38 C.F.R. §§ 3.158, 3.329, 3.330, 3.655, 4.130 (1975).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As will be explained below, there is no legal basis upon which the benefits may be awarded and the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran's claim is determined solely by regulations in existence at the time of the suspension and resumption of his benefits, and there is no dispute as to the pertinent facts.  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

To the extent that the Veteran would argue that the VA was under a duty to further notify and assist the Veteran regarding the termination of his payments by VA, the Board notes that the Veteran has acknowledged that the correct address is listed on the May 1975 "Request for Physical Examination" and June 1975 letter notifying the Veteran of the termination of payments for his award.  Further, despite being notified that he was at least 10% disabled per the Department of the Navy in 1973 the Veteran did not contact VA regarding possible VA benefits for a psychological condition from 1973 through August 2008.  It has been held that "[t]he duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Olsen v. Principi, 3 Vet. App. 480 (1992).

Entitlement to Restoration of Compensation Benefits

The Veteran contends that he should be entitled to VA compensation benefits for the period from when his benefits were initially suspended in July 1975 through when his benefits were restored in August 2008 because he was unaware that he had had VA benefits that had been granted and subsequently suspended and discontinued.  Further, the Veteran argues that he never received notice that he was required to undergo a VA examination in May 1975 and he did not receive notice regarding the termination of payments in July 1975.  

It is the Veteran's contention that his failure to receive these documents, and his resulting inability to act upon them, should entitle him to restoration of the benefits for the lapsed period.  Unfortunately, the Board notes that 38 C.F.R. 3.158 precludes the Veteran's recovery even when viewing his claim in the best possible light.    

In 1975, 38 C.F.R. 3.158(a) provided that "where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement was not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action would not be taken unless a new claim was received.  Should the right to benefits be finally established...compensation based on such evidence shall commence no earlier than the date of filling the new claim.  38 C.F.R. § 3.158(a) (1975). 

While the Board notes that the Veteran's original claim had been granted (though without his knowledge) and he had not requested an increase, the regulations in effect at that time provided that the RO could arrange a subsequent VA examination no less than two, nor more than five years, after the initial VA examination "within the judgment of the rating board."  As the June 1973 rating did not indicate that the Veteran's rating was "static", the May 1975 examination request was in full accord with 38 C.F.R. § 3.327 (1975).  (One of the bars to a subsequent examination was if the disability was deemed static).  See 38 C.F.R. § 3.327(b)(1) and (2) (1975).  Therefore, the evidence indicates that the RO was requesting evidence for the purpose of determining continued entitlement.  The Board also notes that there was no impropriety in the RO asking the Veteran to appear for an examination on May 28, 1975 as his prior examination occurred on May 8, 1973.

Under 3.158(a), the regulation states that a claim "will be considered abandoned" where the requested evidence is not provided within one year of the request.  The way the regulation was written at the time that the Veteran's benefits were suspended does not provide room for interpretation whether good cause was provided in relation to the submission of the requested evidence.  If the evidence was not submitted within the one year period, then the claim was considered to be abandoned.  The regulation further indicates that once a claim was considered abandoned, then, even if the claim was established at a later time through a new claim, compensation would "commence no earlier than the date of filling the new claim."  See 38 C.F.R. 3.158(a).

Therefore, the Board must determine that the Veteran's claim to determine continued entitlement to compensation benefits for reactive depression was abandoned after no evidence was provided within 12 months of May 28, 1975.  As the claim was abandoned, compensation benefits cannot commence earlier than the date that the Veteran filed his new claim for compensation benefits for a psychiatric condition, August 15, 2008. 

This determination is supported by the regulations regarding missed VA examinations in place in 1975.  38 C.F.R. 3.655 provided that when a Veteran without adequate reason failed to report for VA examination, the awards to the Veteran and any dependents would be discontinued, except as provided in paragraph (b) of the section, effective date of last payment.  See 38 C.F.R. § 3.655(a) (1975).  

Paragraph (b) of the section provided that if the Veteran had one or more compensable static disabilities verified by VA examination and without adequate reason failed to report for examination, the awards to the Veteran and any dependents would be amended to pay an amount based solely on the degree of disability of such static disabilities effective the day following the date of last payment, and if the Veteran had a disability or disabilities for which a prestabilization rating had been assigned, the minimum evaluation provided by the 1957 Loose-leaf Edition of the Schedule for Rating Disabilities, 1945 (Section 4.40 et. seq. of this chapter) will be assigned for each disability clearly established by the evidence of record and such disabilities will be considered static for the purpose of the award procedures of the foregoing sentence.  38 C.F.R. § 3.655(b) (1975).  In this case, as previously noted, the Veteran's disability was not noted to be static and the minimum rating under DC 9405 was a zero percent rating.  38 C.F.R. § 4.130 DC 9405 (1975).  Thus, the RO properly discontinued payment of benefits to the Veteran in 1975.

Additionally, the regulation continues to specifically discuss abandoned claims with respect to failure to report to examinations and how abandoned claims affect the resumption of benefits.  Section (e) discusses resumption of benefits when increased disability is shown when benefits have been resumed, such as in this instance.  Section (3) indicates that if the examination shows increased disability, increased benefits will be authorized from the date of examination or the date of receipt of claim for such an increase, whichever is earlier, with the former rate in effect from the day following date of last payment through the day preceding the day preceding the day of increase in rate." However, this regulation states that such resumption of benefits will occur "except as to abandoned claims."  38 C.F.R. § 3.655(e) (1975).

Section (f) specifically addressed abandoned claims and when entitlement would begin after a missed examination. "If the claim was abandoned, and the Veteran subsequently states that he is willing to report for examination, benefits may be paid from the date of receipt of the new claim if he reports for such examination within one year from the date of notice to report." As the regulation that specifically contemplates missed VA examinations addresses abandoned claims and states that "benefits will be paid from the date of receipt of the new claim," the Board finds that the applicable regulations preclude restoration of the Veteran's benefits prior to his application for psychiatric benefits in August 2008. 

To the extent that the Appellant would argue that his claim should not be considered abandoned under 38 C.F.R. § 3.158 because he was unaware that any claim was pending and that he did not know that any evidence had been requested or that he could be required to attend an examination, the Board notes that the law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court most recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

Further, the Board finds that the facts of the case do not support the determination that the Veteran was completely unaware that any claims were pending throughout this period or at the very least he should have known to contact the VA regarding psychiatric benefits at some time between 1975 and 2008 if he desired benefits for that period.  Specifically, the Board notes that the file indicates that a copy of a "Request for Physical Examination" is located in the claims file and it notes the time, date and place of the examination.  A June 1975 letter notifying the Veteran that unless he indicated a willingness to undergo VA examination the payments for his benefits would be terminated is also included on the file.  

During the Veteran's hearing on appeal, he stated that the name and address listed on these documents were correct.  While the Veteran asserts he never received notice of the suspension or the above-referenced documents, the documents indicate that they were mailed to the address of record and that they were not returned as undeliverable.  In this regard, the law presumes the regularity of the administrative process in the absence of clear evidence to the contrary.  Crane v. Principi, 17 Vet. App. 182, 186 (2003); Mindenall v. Branham, 7 Vet. App. 271, 274 (1994).  The mere assertion of non-receipt is not sufficient on its own to establish clear evidence needed to overcome the presumption of regularity in mailing.  Mindenall v. Branham, 7 Vet. App. 271, 274 (1994); Boyd v. McDonald, 2014 WL 3824355, *8 (Vet.App. 2014).  The Veteran has not established either that the documents were returned as undeliverable or that they were not mailed to his address of record, rather the Veteran confirmed that the documents were mailed to his home for many years and that he received other VA documents related to educational benefits at this address around that time.  He further testified that he lived there with his parents who knew how to handle his mail and would not tamper with or forget to provide him with any documents.  Furthermore, in November 2009, the Veteran provided a copy of a 1976 tax exemption letter that was sent to this address to the RO.  The Board distinguishes this claim from Boyd v. McDonald as the Veteran in this case has not provided evidence to rebut the presumption of regularity and the Veteran has confirmed that the documents in question are addressed to his correct address.  Boyd v. McDonald, 2014 WL 3824355 (Vet.App. 2014). 
 
Additionally, the Board notes that the evidence of record indicates that even if the Veteran did not know that he had VA benefits that had been suspended that the Veteran should also have known.  While the Veteran did not initially receive disability compensation from VA due to an offset from disability severance pay of $1,501.20, the evidence indicates that this offset would have been completed by January 1975 based upon deductions of 77.00 from June 23, 1973 through April 30, 1974 and deductions of 89.00 from May 1974 through December 1974.  Therefore, the record indicates that the Veteran was sent at least 6 disability compensation payment checks of $89.00 from January 1975 to June 1975 before these payments were terminated in July 1975.  Again, the Veteran has confirmed that the address that these payments were made to was his address at that time. 

The Veteran has also argued that his payment had not been reduced as he received a letter in 1976 indicating that his benefits continued at the 30 percent level and accordingly it is not fair to have reduced the payment.  To the extent to which the Veteran was misinformed in 1976, being the recipient of misinformation regarding the claim cannot estop the government from denying a benefit.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  

Finally, the Board notes the Veteran's argument concerning the inequity of not receiving payment for benefits that he would have likely been justified to receive had he not failed to attend an examination that he contends he was unaware of.  While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).

Accordingly, while the Board is sympathetic to the Veteran's claim, the Board finds that the applicable regulations preclude the Veteran's claim and that the evidence of record would otherwise weigh against the Veteran.  As the Veteran's claim to determine continued entitlement to compensation benefits for reactive depression was abandoned after no evidence was provided within 12 months of May 28, 1975, the Veteran was not entitled benefits until his new claim for benefits for a psychiatric condition was filed in August 2008.  Therefore, the Board must deny the Veteran's claim for restoration of compensation benefits from July 1975 through August 2008.   

Where the law and not the evidence is dispositive, the claim shall be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis, 6 Vet. App. 425 (1994); Shields v. Brown, 8 Vet. App. 346, 351 (1995). The Veteran's appeal is denied.


ORDER

The Veteran's claim for restoration of compensation benefits from July 1975 through August 2008 is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


